                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

THOMAS SCUDERI, Individually and on        )
Behalf of All Others Similarly Situated,   )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. CIV-19-522-SLP
                                           )
MAMMOTH ENERGY SERVICES, INC.,             )
ARTY STRAEHLA, and MARK LAYTON,            )
                                           )
      Defendants.                          )


JUSTIN NORMANTAS, Individually and on      )
Behalf of All Others Similarly Situated,   )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. CIV-19-560-SLP
                                           )
MAMMOTH ENERGY SERVICES, INC.,             )
ARTY STRAEHLA, and MARK LAYTON,            )
                                           )
      Defendants.                          )


THE CITY OF SARASOTA GENERAL               )
EMPLOYEE DEFINED BENEFIT                   )
PENSION PLAN, Individually and on Behalf   )
of All Others Similarly Situated,          )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No. CIV-19-720-SLP
                                           )
MAMMOTH ENERGY SERVICES, INC.              )
ARTY STRAEHLA, and MARK LAYTON,            )
                                           )
      Defendants.                          )
                       ORDER CONSOLIDATING ACTIONS
                      AND APPOINTING LEAD PLAINTIFFS
                            AND LEAD COUNSEL

      These three related matters involve a proposed securities fraud class action on behalf

of persons or entities who purchased or otherwise acquired publicly traded Mammoth

Energy Services Inc. (Mammoth) securities from October 19, 2017 through June 5, 2019.

These matters are before the Court on pending motions to consolidate, appoint lead

plaintiff(s) and appoint lead counsel pursuant to the Private Securities Litigation Reform

Act (PSLRA), principally codified at 15 U.S.C. § 78u-4, as more fully set forth below.

I.     The Actions

      A.     Scuderi – Case No. CIV-19-522

      On June 7, 2019, Plaintiff Thomas Scuderi (Scuderi) filed a proposed class action

complaint for violation of the federal securities laws. See Compl. [Doc. No. 1]. On the

same day the suit was filed, Scuderi’s counsel’s law firm published notice of the pendency

of the action announcing that lead plaintiff motions were due no later than August 6, 2019.

See Notice [Doc. No. 20-1]. Thereafter, on August 6, 2019, Scuderi, together with Stephen

Terry, Justas Normantas, Andrew Micklin, and Dion Larot (collectively, the Mammoth

Investor Group) filed a motion to consolidate, appoint lead counsel and approve lead

plaintiff’s selection of counsel. See Motion [Doc. No. 18]. The Mammoth Investor Group

subsequently filed a Notice of Withdrawal [Doc. No. 31] acknowledging that “[t]he

Mammoth Investor Group does not appear to have the largest financial interest.” Id. at 2.

The Mammoth Investor Group continues to move for consolidation of the actions but



                                            2
withdraws its request to be appointed lead plaintiff or to have its counsel be approved to

serve as lead counsel.

       B.      Normantas – Case No. CIV-19-560

       On June 19, 2019, Plaintiff Justas Normantas (Normantas) filed a lawsuit that arises

from substantially the same factual allegations and legal issues as the Scuderi lawsuit. See

Compl. [Doc. No. 1].

       C.      Sarasota – Case No. CIV-19-720

       On August 6, 2019, Plaintiff City of Sarasota General Employees Defined Benefit

Pension Plan (Sarasota) filed a lawsuit. The lawsuit filed by Sarasota is also substantially

the same as the Scuderi and Normantas lawsuits. See Compl. [Doc. No. 1].

I.     Consolidation

       The motions before the Court have been filed by the Mammoth Investor Group, the

Furia Family1 and Sarasota.2 Pursuant to the PSLRA, when, as here, motions to consolidate

and motions for appointment of lead plaintiff are pending simultaneously, the Court must

first decide the consolidation issue. See 15 U.S.C. § 78u-4(a)(3)(B)(ii). Consolidation of




1
  The Furia Family is comprised of a group of the following related individuals: Daniel Furia,
Sharon Furia and Vincent Furia. These individuals are not named as individual plaintiffs in any
of the complaints but, as purported class members, move for appointment as lead plaintiff. See 15
U.S.C. § 78u-4(a)(3)(B)(i).
2
  All three motions to consolidate were filed in the Scuderi action. See Motions [Doc. Nos. 18-20;
22; and 23-25]. As set forth, the Mammoth Investor Group has withdrawn its motion and,
therefore, only the latter two motions are under review. The movants oppose one another’s
motions, see [Doc. Nos. 32 and 34-35] and each have filed replies in support of their respective
motions, see [Doc. Nos. 38 and 39]. Citations to the parties’ submissions reference the docket
entries in the Scuderi action and the Court’s ECF pagination.
                                                3
related cases is proper “[i]f actions before the court involve a common question of law or

fact . . . .” Fed. R. Civ. P. 42(a).

       The Scuderi, Normantas and Sarasota actions involve claims on behalf of

purchasers of Mammoth securities for alleged violations of securities laws. The actions

each name as defendants Mammoth Energy Services, Inc., Arty Straehla and Mark Layton.

All three actions arise from the same factual and legal issues: whether the plaintiffs

purchased or otherwise acquired Mammoth securities at artificially inflated prices during

the relevant time period as a result of Defendants’ allegedly false and misleading

statements, and whether the Defendants’ conduct violated the Securities Exchange Act of

1934, 15 U.S.C. §§ 78j(b) and 78t(a), and Securities and Exchange Commission (SEC)

Rule 10(b)-5.       Moreover, no party opposes consolidation of the related actions.

Accordingly, the Court finds consolidation is proper and directs that the cases be

consolidated for all pretrial proceedings and for trial.

II.    Appointment of Lead Plaintiff

       The PSLRA further governs the procedure for appointment of lead plaintiff. See 15

U.S.C. § 78u-4(a)(3).3 The PSLRA mandates the Court to “adopt a presumption that the

most adequate plaintiff . . . is the person or group of persons that” (1) “has either filed the

complaint or made a motion in response to a notice”; (2) “has the largest financial interest


3
  The PSLRA requires notice of the purported class be provided and sets forth the timing and other
requirements of that notice. See 15 U.S.C. § 78u-4(a)(3). The PSLRA also directs that any
member of the purported class may move to serve as lead plaintiff and must do so not later than
60 days after the date on which notice is published. Id., § 78u-4(a)(3)(A)(i)(II). The record reflects
that the notice requirements have been satisfied and that the Furia Family and Sarasota each timely
moved to serve as lead plaintiff.
                                                  4
in the relief sought by the class” and (3) “otherwise satisfies the requirements of Rule 23

of the Federal Rules of Civil Procedure.” Id., § 78u-4(a)(3)(B)(iii)(I). The presumption is

rebuttable but only upon proof that the presumptively most adequate plaintiff “will not

fairly and adequately protect the interests of the class” or “is subject to unique defenses

that render such plaintiff incapable of adequately representing the class.” Id., § 78u-

4(a)(3)(B)(iii)(II). “The court must examine potential lead plaintiffs one at a time, starting

with the one who has the greatest financial interest, and continuing in descending order if

and only if the presumptive lead plaintiff is found inadequate or atypical.”                In re

Cavanaugh, 306 F.3d 726, 732 (9th Cir. 2002).

       A.      The Furia Family has the Largest Financial Interest in the Relief Sought

       Here, applying the statutory presumption, the Furia Family is the most adequate

plaintiff. “[C]ourts routinely look to the movant’s financial loss as the most significant

factor in assessing his financial interest in the action.” Ellis v. Spectranetics Corp., No.

15-cv-01857-KLM, 2015 WL 9259928 at *2 (D. Colo. Dec. 18, 2015) (unpublished op.).

The Furia Family has suffered $989,215.54 in losses as a result of Defendants’ alleged

wrongful conduct. See Walker Decl. [Doc. No. 22-1], Exs. B-E; see also Furia Family’s

Opp. [Doc. No. 32] at 3.4          In comparison, Sarasota identifies $133,595.84 as its




4
  The losses suffered by each member of the Furia Family are as follows: (1) Daniel J. Furia,
$859,731.46; (2) Vincent Furia, $65,189.63; and (3) Sharon Furia, $64,292.45. See Walker Decl.,
Ex. E. “The PSLRA permits small groups of plaintiffs to aggregate their losses to show the largest
financial interest.” Delashmet v. Custom Designed Compressor Sys., Inc., No. CIV 05-0848
MCA/WPL, 2006 WL 2016080 at *4 (D. N.M. Mar. 9, 2006) (unpublished op.) (citing cases).


                                                5
approximate losses. See Berg Decl. [Doc. No. 35], Ex. 4; see also Sarasota’s Mem. of Law

in Opp. [Doc. No. 34] at 9, 13. 5

       B.      The Furia Family Satisfies the Requirements of Rule 23

       The Court also finds the Furia Family satisfies the typicality and adequacy

requirements of Rule 23.6

               1.      Typicality

       The Furia Family’s claims are typical of those of the class.                  The typicality

requirement is satisfied “so long as the claims of the class representative and class members

are based upon the same legal theory or remedial theory.” Wolfe v. AspenBio Pharma, Inc.

275 F.R.D. 625, 628 (D. Colo. 2011) (citation omitted); see also City of Dania Beach

Police & Firefighters’ Ret. Sys. v. Chipotle Mexican Grill, Inc., No. 12-CV-02164-PAB-




5
  The Furia Family references a four-factor test as governing the analysis: (1) the number of shares
purchased; (2) the number of net shares purchased; (3) the total net funds expended; and (4) the
approximate losses suffered. See Furia Family’s Opp. [Doc. No. 32] at 2-3 (citing Lax v. First
Merchs. Acceptance Corp., No. 97 C 2715, 1997 WL 461036 at *5 (N.D. Ill. Aug. 11, 1997)
(unpublished op.)). Applying these additional factors, the Court reaches the same conclusion. See
id. at 3 (chart summary).
6
  Rule 23(a) provides that a party may serve as a class representative only if four requirements are
met: (1) the class is so numerous that joinder of all members is impracticable, (2) there are
questions of law or fact common to the class, (3) the claims or defenses of the representative parties
are typical of the claims or defenses of the class, and (4) the representative parties will fairly and
adequately protect the interests of the class. Fed. R. Civ. P. 23(a). “Of these four characteristics,
only two – typicality and adequacy – directly address personal characteristics of a class
representative.” In re Ribozyme Pharms., Inc. Sec. Litig., 192 F.R.D. 656, 658 (D. Colo. 2000).
The Court, therefore, limits its inquiry to these prongs and defers examination of the other factors
until the lead plaintiff moves for class certification. Id.; see also Mariconda v. Farmland Partners,
Inc., No. 18-cv-02104-DME-NYW, 2018 WL 6307868 at *5 (D. Colo. Dec. 3, 2018) (unpublished
op.) (“Under the PSLRA . . . [t]here are only two relevant parts of Rule 23: the typicality and
adequacy requirements.”).


                                                  6
KLM, 2013 WL 1677553 at *2 (D. Colo. Apr. 17, 2013) (unpublished op.) (“Typicality

exists where the injury and the conduct are sufficiently similar.” (quotations omitted)). As

set above in the Court’s discussion of whether consolidation of the related actions is proper,

like all purported class members, the Furia Family purchased Mammoth securities during

the relevant time period and suffered injuries based on the same alleged fraudulent conduct

of Defendants. The factual and legal issues governing the claims of the Furia Family are

the same as those governing the other purported class members. Cf. Wolfe, 275 F.R.D. at

628 (finding typicality requirement satisfied where “both movant and members of the

purported class allege that they purchased shares of AspenBio Pharma, Inc. (“AspenBio”)

stock at prices that were artificially inflated by defendants’ misrepresentations and

omissions regarding the effectiveness of AspenBio’s main product, AppyScore”); see also

In re Ribozyme, 192 F.R.D. at 658-59 (“Both plaintiff groups satisfy this requirement

because, like all other class members they: (1) purchased Ribozyme stock during the

relevant time period; (2) at prices that they allege were artificially inflated by the false and

misleading statements issued by defendants; and (3) they allegedly suffered damages. Both

plaintiff groups’ claims are typical of those of other class members since they arise from

the same event or course of conduct.”).

              2.      Adequacy

       The Furia Family also meets the adequacy prong of the Rule 23 analysis. To

establish adequacy, the Furia Family must show “(1) the absence of potential conflict

between the named plaintiffs and the class members and (2) that counsel chosen by the

representative parties is experienced and able to vigorously conduct the proposed

                                               7
litigation.” In re Ribozyme, 192 F.R.D. at 659. Here, nothing in the record suggests any

potential conflicts between the named plaintiff groups (including the Furia Family) and

other class members. And, as discussed below, the Furia Family has retained experienced

counsel, respected in the field of securities litigation.

       C.     Sarasota has not Rebutted the Presumption in Favor of Appointment of
              the Furia Family as Lead Plaintiff

       Sarasota attempts to rebut the presumption in favor of appointing the Furia Family

as lead plaintiff. Although it concedes the Furia Family’s combined total losses constitute

the largest financial interest in the action, Sarasota argues the Furia Family cannot satisfy

the adequacy requirement of Rule 23. Sarasota points to an alleged “criminal history” of

Daniel D. Furia, “the group member who suffered approximately $859,731.46 [of] the

Furia Family’s overall claimed losses of $989,215.54 (87%)[.]” See Sarasota’s Mem. of

Law in Opp. [Doc. No. 34] at 9. Sarasota references a guilty plea by Daniel Furia entered

in 2009 in a Pennsylvania court on charges of tampering with public records. And, Sarasota

also references a felony conviction in a New Jersey court on charges of intent to distribute

a controlled substance. Sarasota argues this criminal history demonstrates Daniel Furia

cannot adequately represent the class.

       Additionally, Sarasota contends the Furia Family has not demonstrated that it is a

“cohesive group” that can effectively oversee the litigation and counsel.            Sarasota

acknowledges that “weight is afforded to familial relationships” in such circumstances, but

argues that “evidence of a pre-existing relationship between a group’s members absent

additional specifics as to their history has been found to be insufficient to meet the burden.


                                               8
See City of Sarasota’s Mem. at 11-12 (citing Nakamura v. BRF S.A., No. 18-cv-2213

(PKC), 2018 WL 3217412 at *3 (S.D. N.Y. July 2, 2018) (unpublished op.) (additional

citation omitted)).

        In reply, the Furia Family argues that Sarasota’s reliance upon Daniel Furia’s

criminal history is “sensationalistic” and “entirely misleading.” See Furia Family’s Reply

[Doc. No. 39] at 2. First, the Furia Family demonstrates that the prior felony conviction as

to the drug charges has been expunged. See D. Furia Decl. [Doc. No. 39-1], ¶ 15 and Exs.

1-2.7   Under these circumstances, the Court finds the conviction is not a relevant

consideration as to whether the Furia Family is an adequate class representative. With

respect to the tampering with public records charge, the Furia Family argues this was a

second-degree misdemeanor charge, the plea was entered ten years ago, Mr. Furia paid a

$500 fine, and he was on probation for a year.

        The Furia Family points to other conduct of Mr. Furia to demonstrate he is an

adequate representative. Primarily, the Furia Family points to Mr. Furia’s successful

roofing business and his employment of “dozens of subcontractors and multiple back office

staff.” See Reply at 2; see also D. Furia Decl. [Doc. No. 39-1], ¶ 6.

        Although Daniel Furia’s guilty plea to the misdemeanor charge is of some concern

to the Court, it is well established that a criminal history alone does not defeat an

individual’s adequacy as a class representative. As one court has recently summarized:


7
 As the Furia Family explains, the conviction occurred approximately 27 years ago, when Daniel
Furia was twenty-years old. The conviction was expunged by the New Jersey Superior Court and
under New Jersey law, the expungement deems Mr. Furia no longer a convicted felon. See N.J.
Stat. Ann. § 2C:52-27.
                                              9
       “Plaintiffs’ adequacy must be assessed in light of their conduct in this or
       previous litigation, not based on a subjective evaluation of their personal
       qualifications as allegedly and tenuously evidenced by their prior criminal
       record.” Randle v. Spectran, 129 F.R.D. 386, 392 (D. Mass. 1988) (quoting
       Haywood v. Barnes, 109 F.R.D. 568, 579 (E.D.N.C. 1986)). “Most courts
       have rejected the contention that a proposed representative is inadequate
       because of prior unrelated unsavory, unethical, or even illegal conduct.” 1
       Newberg on Class Actions § 3:68 (5th ed.) (collecting cases). Moreover, the
       First Circuit has never held that the adequacy requirement turns on a
       plaintiff's criminal history. Circuits which have considered criminal histories
       in the context of adequacy have required a fairly high threshold for finding
       class representatives inadequate. See, e.g., CE Design Ltd. v. King
       Architectural Metals, Inc., 637 F.3d 721, 728 (7th Cir. 2011) (“For an assault
       on the class representative’s credibility to succeed, the party mounting the
       assault must demonstrate that there exists admissible evidence so severely
       undermining plaintiff's credibility that a fact finder might reasonably focus
       on plaintiff's credibility, to the detriment of the absent class members’
       claims.” (quoting Dubin v. Miller, 132 F.R.D. 269, 272 (D. Colo. 1990))).

Dvornikov v. Landry’s Inc., No. 15-cv-13286-ADB, 2017 WL 1217110 at *10 (D. Mass.

March 31, 2017) (unpublished op.). Indeed, the Furia Family cites a litany of cases where

courts have found an individual to be an adequate class representative notwithstanding a

criminal history where, as here, the charges have no direct relationship to the issues in the

case for which appointment is sought. See Furia Family’s Reply [Doc. No. 39] at 5-6. The

Court finds the misdemeanor criminal charges at issue here, to which Daniel Furia pled

guilty nearly ten years ago, are insufficient to attack his credibility to such a degree as to

render him inadequate as a class representative.

       Additionally, the Court finds the speculative assertion made by Sarasota that the

Furia Family is not a cohesive group is insufficient to rebut the presumption that the Furia

Family is the most adequate representative. See In re Molycorp, Inc. Sec. Litig., No. 12-

cv-0292-WJM-KMT, 2012 WL 13013602 at *2 (D. Colo. May 29, 2012) (unpublished op.)


                                             10
(“[S]peculation that a movant may be either atypical or inadequate will not defeat the

PSLRA’s most adequate plaintiff presumption.” (citation omitted)). The Court has

reviewed the declarations of Daniel Furia, Sharon Furia and Vincent Furia, see Doc. Nos.

39-1, 39-2 and 39-3, and is satisfied with the representations set forth therein that the Furia

Family can work cohesively to adequately represent the interests of the purported class.

The Court is further satisfied with the representations of the Furia Family regarding the

acknowledgment of their duties and responsibilities as lead plaintiffs.

III.   Appointment of Lead Counsel

       The selection of lead counsel is also governed by the PSLRA which provides that

“[t]he most adequate plaintiff shall, subject to the approval of the court, select and retain

counsel to represent the class.” 15 U.S.C. § 78u-4(a)(3)(B)(v). “Courts recognize that,

while the appointment of counsel is subject to the court’s approval, [s]electing a lawyer in

whom a litigant has confidence is an important client prerogative and . . . the [PSLRA]

clearly leaves the choice of counsel in the hands of the lead plaintiff.” Lane v. Page, 250

F.R.D. 634, 640 (D. N.M. 2007) (internal quotation marks and citation omitted). In

reviewing a movant’s selection of lead counsel, the court should consider whether counsel

is “qualified, experienced[,] and able to vigorously conduct the proposed litigation.”

Darwin v. Taylor, No. 12-CV-01038-CMA-CBS, 2012 WL 5250400 at *8 (D. Colo. Oct.

23, 2012) (unpublished op.) (internal quotation marks and citations omitted).

       The Furia Family has selected as lead counsel the law firm Block & Leviton LLP.

The record establishes Block & Leviton has extensive experience litigating federal



                                              11
securities fraud class actions. See Walker Decl., Ex. F (firm resume). As such, the Furia

Family’s selection of lead counsel is approved.

       The Furia Family also selects Jones, Gotcher & Bogan, P.C. as local counsel.

However, no firm resume or other information is currently before the Court concerning the

qualifications of local counsel.8 The Court, therefore, defers its ruling on appointment of

local counsel and directs the Furia Family to submit appropriate information to demonstrate

the qualifications of local counsel within five days of the date of this Order.

IV.    Conclusion

       In sum, the Court finds these matters should be consolidated pursuant to Rule 42(a)

of the Federal Rules of Civil Procedure. The Court further finds pursuant to the PSLRA

that the Furia Family should be appointed lead plaintiff and the law firm of Block &

Leviton LLP should be appointed as lead counsel. The Court defers ruling on appointment

of local counsel as set forth.

       IT IS THEREFORE ORDERED as follows:

        1)      the three actions identified in the case caption of this Order are consolidated
for all pretrial proceedings and for trial;




8
  In their respective declarations, the members of the Furia Family state that “Block & Leviton has
engaged Jones, Gotcher & Bogan as our Oklahoma counsel” but offer no further explanation with
respect to that engagement or the expertise of the local counsel. See, e.g., D. Furia Decl. [Doc.
No. 39-1], ¶ 2.
                                                12
       2)    the consolidated action shall be designated as In re Mammoth Energy
Services, Inc. Securities Litigation and all pleadings and other submissions filed
subsequent to the date of this Order shall bear the following caption and be filed only in
Case No. CIV-19-522-SLP:

                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

IN RE MAMMOTH ENERGY SERVICES,                  )
INC. SECURITIES LITIGATION                      )      Case No. CIV-19-522-SLP

        3)  all pleadings and other submissions previously served and filed in the
Normantas and Sarasota actions shall be deemed a part of the record in the consolidated
action;

      4)     pursuant to the PSLRA, 15 U.S.C. § 78u-4(a)(3)(B), the Furia Family is
appointed as Lead Plaintiff in this consolidated action;

       5)     pursuant to the PSLRA, 15 U.S.C. § 78u-4(a)(3)(B)(v), the Court approves
the legal counsel selected and retained by the Furia Family and appoints the law firm of
Block & Leviton LLP as lead counsel;

       6)     the Motion [Doc. Nos. 18-20] of the Mammoth Investor Group to: (1)
Consolidate the Related Actions; (2) be Appointed Lead Plaintiff; and (3) Approve
Proposed Lead Plaintiff’s Selection of Counsel is DENIED as MOOT based on the filing
of the Notice of Withdrawal [Doc. No. 31];

       7)    the Motion [Doc. No. 22] of the Furia Family for (1) Consolidation of Cases;
(2) Appointment as Lead Plaintiffs; and (3) Appointment of Lead and Local Counsel and
Brief in Support is GRANTED except that the Court defers ruling on appointment of
local counsel and directs the Furia Family to submit appropriate information to
demonstrate the qualifications of local counsel within five days of the date of this
Order;

       8)     the Motion [Doc. Nos. 23-25] of the City of Sarasota General Employees
Defined Benefit Pension Plan for (1) Consolidation, (2) Appointment as Lead Plaintiff, and
(3) Approval of Selection of Counsel is GRANTED to the extent the Motion requests
consolidation of these matters and is DENIED as to all other requested relief;




                                           13
       9)      The following scheduling deadlines9 in this matter are established:

              a)     within sixty days of the date of this Order, Block & Leviton LLP on
behalf of the Furia Family as Lead Plaintiff, shall file a consolidated amended complaint;

               b)     Defendants shall have forty five days to answer or otherwise respond
to the allegations of the consolidated amended complaint;

               c)    The Furia Family, as Lead Plaintiff, shall file a response to any motion
to dismiss, if such motion is filed by Defendants, within forty-five days after the motion is
filed; and

               d)     Defendants shall file their reply, if any, to the Furia Family’s response
within thirty days after such response, if any, is filed; and

      10) The Clerk of Court is directed to file this Order in Scuderi, Case No. CIV-
19-522-SLP, Normantas, Case No. CIV-19-560-SLP and Sarasota, Case No. CIV-19-720-
SLP.

       IT IS SO ORDERED this 13th day of September, 2019.




9
  By prior Order entered July 1, 2019, see Scuderi [Doc. No. 10]; Normantas [Doc. No. 13], the
Court declined to issue any scheduling order until ruling on the issues of consolidation, and
appointment of lead plaintiff(s) and lead counsel. Because the Court has now ruled on these issues,
the Court sets a preliminary scheduling order.
                                                14
